                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


                                :
MARK GOLDBERG,                  :   No. 17-cv-6311 (NLH)
                                :
                 Petitioner,    :
                                :
          v.                    :   MEMORANDUM
                                :
WARDEN DAVID ORTIZ,             :
                                :
                 Respondent.    :
                                :


     1.   Petitioner filed a Petition for Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241, in which he sought consideration

for residential reentry center placement.   ECF No. 1.

     2.   Respondent filed an Answer to the Petition in which

Respondent argued that, inter alia, Petitioner’s request was

premature because prisoners are not considered for residential

reentry placement until seventeen to nineteen months before

their projected release date.   ECF No. 3 at 2-3.

     3.   In light of the Respondent’s arguments regarding the

timeframe for residential reentry consideration, the Court

issued an order directing the parties to provide a status update

regarding Petitioner’s consideration for residential reentry

placement and noted that the Petition may be moot if the

Petitioner had been considered for placement.      ECF No. 13.
     4.    Pursuant to the order, Respondent filed a status

update including a declaration explaining that Petitioner had

been considered for and granted residential reentry placement.

See ECF No. 14.

     5.   Petitioner also filed a status update with the Court in

which he requested that the Court still consider his Petition

because, he asserts, he has a liberty interest in his placement

in a residential reentry center and the residential reentry

placement he received is insufficient.    ECF No. 15.

     6.    Because Petitioner received the relief he was

requesting, i.e. residential reentry consideration, and because

prisoners lack a liberty interest in residential reentry

placement, it appeared to the Court that his § 2241 petition

should be dismissed as moot for failure to present a case or

controversy for which this Court could provide relief.     See,

e.g., Brown v. Warden Fairton FCI, 617 F. App’x 117 (3d Cir.

2015) (dismissing appeal of § 2241 petition as moot because

petitioner received his requested residential reentry center

consideration).

     7.    On November 21, 2018, the Court issued an order to

show cause within fourteen (14) days why the Petition should not

be dismissed as moot.   See ECF No. 17.




                                 2
     7.   The Petitioner has failed to show cause or respond

substantively to that Order. 1

     8.   As such, the Court will dismiss this Petition pursuant

to § 2241 as moot.


Dated: December 11, 2018              s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




1 On November 22, 2018, Petitioner filed a letter to respondent
offering to settle this matter by immediate transfer to his
residential reentry center placement. ECF No. 18. Even
construed liberally, this letter fails to respond adequately to
the Order to Show Cause because it does not address the mootness
issue.
                                 3
